     Case 4:08-cv-00435-BLW Document 310 Filed 01/16/20 Page 1 of 6




BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

JEAN E. WILLIAMS
Deputy Assistant Attorney General

LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th St., South Terrace – Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: Luke.Hajek@usdoj.gov

Attorneys for Defendants

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,                  )
                                             )       No. 04:08-cv-435-BLW
       Plaintiff,                            )
v.                                           )       STIPULATION AND
                                             )       SETTLEMENT OF
U.S. BUREAU OF LAND                          )       PLAINTIFF’S MOTION FOR
MANAGEMENT ET AL.,                           )       ATTORNEYS’ FEES AND
                                             )       LITIGATION EXPENSES
       Defendants.                           )

       Defendants U.S. Department of the Interior, U.S. Bureau of Land Management,

and Secretary of the Interior David Bernhardt Department (collectively, “Defendants”)

and Plaintiff Western Watersheds Project (“Plaintiff”), by and through their undersigned

counsel, hereby stipulate and agree as follows:

       1.      Plaintiff has submitted a motion for attorneys’ fees and costs pursuant to

the Equal Access to Justice Act, 28 U.S.C. 2412. See Plaintiff’s Motion for Attorneys’

Fees and Litigation Expenses (“Fee Motion”), ECF No. 302.




 STIPULATION AND SETTLEMENT OF PLAINTIFF’S MOTION FOR
 ATTORNEYS’ FEES AND LITIGATION EXPENSES -- 1
        Case 4:08-cv-00435-BLW Document 310 Filed 01/16/20 Page 2 of 6




         2.    For purposes of settlement only and without conceding liability for

attorneys’ fees and costs, Defendants agree to pay Plaintiff a total of $578,000 in full and

complete satisfaction of Plaintiff’s Equal Access to Justice Act claim and any and all

potential claims that Plaintiff may have for attorneys’ fees and costs associated with this

case.

         3.    The payment described in paragraph 2 shall be accomplished by electronic

funds transfer to Advocates for the West’s Lawyer Trust Account. Within twenty days of

execution of this agreement, Plaintiff’s counsel shall provide to Defendants the

information necessary to accomplish the electronic funds transfer, including bank account

number and routing information, and the name and address associated with the account.

         4.    Plaintiff and Plaintiff’s counsel agree to hold Defendants and the United

States harmless in any litigation, further suit, or claim arising from the authorized transfer

of the payments described in paragraph 3. The United States may offset the payment

amount to account for any delinquent debts owed by the Plaintiff to the United States

pursuant to 31 U.S.C. §§ 3711, 3716.

         5.    Plaintiff agrees that the receipt of the payment described in paragraph 2

shall operate as a waiver and release of any and all claims for attorneys’ fees and costs

associated with this case. Plaintiff further agrees that all claims Plaintiff may have for

attorneys’ fees, costs, and expenses shall be dismissed with prejudice upon the approval

of this stipulation by the Court and receipt of the payment described in paragraph 2.

         6.    This settlement is entered into solely for purposes of settling Plaintiff’s

Fee Motion and does not represent an admission by any party of any claim or defense in

relation to the Fee Motion for this case. Further, this settlement agreement has no



 STIPULATION AND SETTLEMENT OF PLAINTIFF’S MOTION FOR
 ATTORNEYS’ FEES AND LITIGATION EXPENSES -- 2
     Case 4:08-cv-00435-BLW Document 310 Filed 01/16/20 Page 3 of 6




precedential value. It shall not bind any party in any future proceeding of any kind,

whether judicial or administrative in nature, and shall not be cited as evidence or referred

to in any proceeding, except as necessary to effect the terms of this agreement.

         7.     No provision of this settlement agreement shall be interpreted as or

constitute a commitment or requirement that Defendants obligate or pay funds in

violation of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other applicable

appropriations law.

         8.     This stipulation represents the entirety of the agreement between Plaintiff

and Defendants with regard to the settlement of Plaintiff’s claims for attorneys’ fees and

costs.

         9.     The undersigned representatives of each party certify that they are fully

authorized by the respective parties they represent to enter into the terms and conditions

of this settlement agreement and to legally bind the parties to the agreement.

         10.    The terms of this agreement shall become effective upon the Court’s

approval of this stipulation.

         IT IS SO STIPULATED AND AGREED.

         Respectfully submitted this 16th day of January, 2020.

                                              /s/ Todd C. Tucci___
                                              Todd C. Tucci (ISB # 6526)
                                              ttucci@advocateswest.org
                                              Advocates for the West
                                              P.O. Box 1612
                                              Boise, ID 83701
                                              (208) 342-7024
                                              (208) 342-8286 (fax)

                                              Attorney for Plaintiff




 STIPULATION AND SETTLEMENT OF PLAINTIFF’S MOTION FOR
 ATTORNEYS’ FEES AND LITIGATION EXPENSES -- 3
  Case 4:08-cv-00435-BLW Document 310 Filed 01/16/20 Page 4 of 6




                                BART M. DAVIS
                                United States Attorney

                                JEAN E. WILLIAMS
                                Acting Assistant Attorney General
                                Environment and Natural Resource Division

                                /s/ Luther L. Hajek__________________
                                LUTHER L. HAJEK
                                U.S. Department of Justice
                                Environmental and Natural Resources Div.
                                999 18th Street
                                South Terrace, Suite 370
                                Denver, CO 80202
                                Tel: (303) 844-1376
                                E-mail: Luke.Hajek@usdoj.gov

                                Attorneys for Defendants




STIPULATION AND SETTLEMENT OF PLAINTIFF’S MOTION FOR
ATTORNEYS’ FEES AND LITIGATION EXPENSES -- 4
    Case 4:08-cv-00435-BLW Document 310 Filed 01/16/20 Page 5 of 6




                           CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of January, 2020, I caused the foregoing
STIPULATION AND SETTLEMENT OF PLAINTIFF’S MOTION FOR
ATTORNEYS’ FEES AND LITIGATION EXPENSES to be electronically filed with the
Clerk of the Court, using the CM/ECF system, which sent a Notice of Electronic Filing to
all counsel of record in this matter:

       Counsel for Plaintiff
       Laurence J. Lucas
       llucas@advocateswest.org

       Todd C. Tucci
       ttucci@advocateswest.org

       Counsel for Defendants
       Christine G. England
       Christine.England@usdoj.gov

       Luther L. Hajek
       Luke.Hajek@usdoj.gov

       Counsel for Intervenor State of Idaho
       Clive James Strong
       clive.strong@ag.Idaho.gov

       Steven W. Strack
       steve.strack@ag.idaho.gov

       Counsel for Intervenor State of Utah
       Harry H. Souvall
       hsouvall@utah.gov

       Roger R. Fairbanks
       rfairbanks@utah.gov

       Thomas A. Mitchell
       tommitchel@utah.gov

       Paul A. Turcke
       pat@msbtlaw.com



       Counsel for Intervenor State of Wyoming
       James Kaste

 STIPULATION AND SETTLEMENT OF PLAINTIFF’S MOTION FOR
 ATTORNEYS’ FEES AND LITIGATION EXPENSES -- 5
  Case 4:08-cv-00435-BLW Document 310 Filed 01/16/20 Page 6 of 6




    jkaste@state.wy.us

    Counsel for Intervenors QEP Resource, SWEPI LP, Ultra
    Resources, and EOG Resources
    John Frederic Shepherd
    jshepherd@hollandhart.com

    Murray D. Feldman
    mfeldman@hollandhart.com

    Hadassah M. Reimer
    hmreimer@hollandhart.com

    Counsel for Intervenors Wyoming Stock Growers Ass’n and
    Petroleum Association of Wyoming
    Sean Patrick Smith
    ssmith@mountainstateslegal.com

    John L. Runft
    JRunft@runftsteele.com



                                    /s/ Luther L. Hajek______
                                    Luther L. Hajek
                                    Trial Attorney
                                    U.S. Department of Justice




STIPULATION AND SETTLEMENT OF PLAINTIFF’S MOTION FOR
ATTORNEYS’ FEES AND LITIGATION EXPENSES -- 6
